Case 3:16-cv-01348-HES-JBT Document 39 Filed 11/16/18 Page 1 of 3 PageID 1365



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

TRUDY CALLAHAN,

                Plaintiff,

vs.                                                  Case No.: 3:16-cv-01348-HES-JBT

CITY OF JACKSONVILLE, FLORIDA,

            Defendant.
________________________________________

      PLAINTIFF’S FOURTH UNOPPOSED MOTION FOR EXTENSION OF TIME
       TO RESPOND TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        Plaintiff, Trudy Callahan, by and through undersigned counsel and pursuant to Local Rule

3.09, hereby moves this Honorable Court for its Order authorizing an extension of time of three

(3) days for Plaintiff to file a response to Defendant’s Motion for Summary Judgment. In support

thereof, Plaintiff states:

        1.      On October 3, 2018, Defendant served its Motion for Summary Judgment on

Plaintiff.

        2.      Plaintiff’s response to Defendant’s Motion for Summary Judgment is due to be filed

with this Court on November 16, 2018.

        3.      Defendant’s motion raises complex issues of fact and law for which undersigned

counsel needs additional time to prepare a proper response. Furthermore, the undersigned is not

able to file the response due to a mediation in the Eleventh Circuit that ran longer than scheduled.

        4.      Accordingly, counsel for Plaintiff is requesting a three (3) day extension of time

until and including Monday, November 19, 2018.
Case 3:16-cv-01348-HES-JBT Document 39 Filed 11/16/18 Page 2 of 3 PageID 1366



       5.      Pursuant to Local Rule 3.01(g), undersigned counsel certifies that he has conferred

with Sean Granat, Esquire, who indicates the Defendant does not oppose the relief requested in

this motion.

       WHEREFORE, Plaintiff respectfully requests this Honorable Court to enter its Order

granting Plaintiff a three (3) day extension of time to respond to Defendant’s Motion for Summary

Judgment up to and including November 19, 2018.

                                  MEMORANDUM OF LAW

       Local Rule 3.09(a), Rules for the United States District Court for the Middle District of

Florida, provides: “No trial, hearing or other proceeding shall be continued upon stipulation of

counsel alone, but a continuance may be allowed by order of the court for good cause shown.”

       Further, Federal Rule of Civil Procedure 6(b) states that when an act may or must be done

within a specified time, the Court may, for good cause, extend the time if a request is made before

the original time or its extension expires. In the instant case, this motion and request for an

extension of time has been made before the time to respond to Defendant’s Motion for Summary

Judgment and demonstrates good cause for the request. This motion is not made for purposes of

undue delay, but rather comes at the consent of Defendant. Accordingly, this Court should grant

the instant motion.




                                                2
Case 3:16-cv-01348-HES-JBT Document 39 Filed 11/16/18 Page 3 of 3 PageID 1367



                                            Respectfully submitted,


                                                   /s/ Jesse B. Wilkison
                                            Wm. J. Sheppard, Esquire
                                            Florida Bar No.: 109154
                                            Elizabeth L. White, Esquire
                                            Florida Bar No.: 314560
                                            Matthew R. Kachergus, Esquire
                                            Florida Bar No.: 503282
                                            Bryan E. DeMaggio, Esquire
                                            Florida Bar No.: 055712
                                            Jesse B. Wilkison, Esquire
                                            Florida Bar No.: 118505
                                            Camille E. Sheppard, Esquire
                                            Florida Bar No.: 124518
                                            Sheppard, White, Kachergus & DeMaggio, P.A.
                                            215 Washington Street
                                            Jacksonville, Florida 32202
                                            Telephone:     (904) 356-9661
                                            Facsimile:     (904) 356-9667
                                            Email:         sheplaw@sheppardwhite.com
                                            COUNSEL FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a copy of the foregoing has been furnished to the following

by Electronic Mail, this 16th day of November 2018.

                                      Wendy E. Byndloss, Esquire
                                      Sean Granat, Esquire
                                      City of Jacksonville
                                      Office of General Counsel
                                      117 West Duval Street
                                      Jacksonville, Florida 32202


                                                 /s/ Jesse B. Wilkison
                                            ATTORNEY
lr[callahan.mofet.sj.4]




                                               3
